DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 12 and 20.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 09/11/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by FOWERS (US 20190324748 A1).

Re: Independent Claim 1, FOWERS discloses a system (FOWERS Fig. 4), comprising:
a processing device (FOWERS Fig. 4);
a plurality of memory regions configured to store data used by the processing device (e.g. FOWERS Fig. 4: Different regions of 430, e.g. banks or blocks); and
at least one controller (FOWERS Fig. 4: 400) coupled to the plurality of memory regions and configured to:
read data from a first memory region of the plurality of memory regions (FOWERS Fig. 4 and ¶ [0046] “…the input interface circuits may be used to receive tensors and in response to a read operation…”), including reading first data from the first memory region, the first data for use by the processing device in processing associated with machine learning; and
write data to a second memory region of the plurality of memory regions (FOWERS Fig. 4 and ¶ [0046] “…the output interface circuits may provide the vector data.”), including writing second data to the second memory region (e.g. FOWERS Fig. 4, Abstract and ¶ [0045]);
wherein reading the first data and writing the second data are performed in parallel (FOWERS Fig. 4 and ¶ [0047] “The read and write instructions may be scheduled to execute simultaneously.”).

Re: Claim 2, FOWERS disclose(s) all the limitations of claim 1 on which this claim depends. FOWERS further discloses:
wherein the at least one controller comprises a respective controller used for read or write access to each of the memory regions (FOWERS Fig. 1: 104 and ¶ [0028]).

Re: Claim 6, FOWERS disclose(s) all the limitations of claim 1 on which this claim depends. FOWERS further discloses:
wherein each of the plurality of memory regions is a bank in a volatile memory (FOWERS ¶ [0044] “As an example, although the dual-port memory is described as a BRAM, other types of memories in other types of processors may also be used. As an example, SRAM or other types of dual-port memories”).

Re: Claim 7, FOWERS disclose(s) all the limitations of claim 1 on which this claim depends. FOWERS further discloses:
wherein the volatile memory is a dynamic random access memory (FOWERS ¶ [0044] “As an example, although the dual-port memory is described as a BRAM, other types of memories in other types of processors may also be used. As an example, SRAM or other types of dual-port memories”; DRAM is very common in the art).

Re: Independent Claim 20, FOWERS discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device (no patentable weight given) to perform a method, the method comprising:
reading first data from a first bank of a dynamic random access memory (FOWERS Fig. 4 and ¶ [0046] “…the input interface circuits may be used to receive tensors and in response to a read operation…”);
performing processing associated with a neural network, wherein the first data is an input to the neural network (FOWERS Fig. 1 and ¶ [0030]), and second data is provided as an output by the neural network (FOWERS Fig. 4, ¶ [0045] and ¶ [0046] “…the output interface circuits may provide the vector data.”); and
writing the second data to a second bank of the dynamic random access memory (FOWERS Fig. 4 and ¶ [0046] “…the output interface circuits may provide the vector data.”), wherein writing the second data is performed in parallel with reading the first data (FOWERS Fig. 4 and ¶ [0047] “The read and write instructions may be scheduled to execute simultaneously.”).


Allowable Subject Matter
Claims 12-19 are allowed. 

Re: Independent Claim 12 (and its dependent claim(s) 13-19), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
second data is provided as an output from the neural network (e.g. FOWERS Fig. 1: Output to 106);
structuring, by the processing device, the second data for storage in a second memory region of the plurality of memory regions so that the second data can be accessed sequentially for use by the neural network when subsequently read from the second memory region; and
writing, by a second controller, the second data to the second memory region, wherein writing the second data is performed in parallel with reading the first data.

Claim(s) 3-5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 3, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first memory region is used in a continuous burst mode when the first data is read.

Re: Claim 4, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second memory region is used in a continuous burst mode when the second data is written.

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
during the processing associated with machine learning, the first memory region
operates in a read-only mode, and the second memory region operates in a write-only mode.

Re: Claim 8 (and claims 9-10), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the processing device, the plurality of memory regions, and the at least one controller are disposed on the same chip or die.

Re: Claim 11, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the output data is structured as stored in the second memory region so that the output data is accessed sequentially when subsequently read from the second memory region by the processing device for use by the computer model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov